Curia, per Johnson, Chancellor.
The Court concur in the decree of the Circuit Court. It may be proper, however, to add, that the Court are of opinion, that under conveyance from Hannahan, the assignees or their vendee, will be secure in the possession of the land, until the children shall arrive of full age, and determine to disaffirm the contract, unless Hannahan himself, as their guardian, shall sooner evict them. In either case, the condition of Hanna-han’s bond will be broken, and the complainants will have their remedy over against him.
DAVID JOHNSON.